Title: From George Washington to Colonel Joseph Ellis, 18 January 1778
From: Washington, George
To: Ellis, Joseph



Sir
Head Quarters Valley Forge 18th Jany 1778

I am glad to hear, by yours of the 15th instant, that you have been appointed to the Command of the Brigade late Newcombs. From the Character given of you by Genl Green, I have every reason to expect that nothing will be wanting on your part to excite a proper spirit among the people, and to give the most effectual opposition to any parties of the Enemy who may attempt to ravage your Coast. If the State has no Ammunition belonging to it, you must send an Officer to me, with an account of the Quantity wanting, and I will supply you. I think when the Army came from Morris Town, we left two Iron four pounders there belonging to Jersey. You will therefore send an Officer to inquire for them and to bring them down to you if he finds them there. But lest they should have been removed I inclose you an order on the Commissary of Military Stores at Allen Town in Northampton County for two Iron four pounders with fixed Ammunition for them. You should inquire what is done with the light Iron Guns that were removed from Red Bank, if you can find any of them that will suit you, you had better get two of them fitted up and only send for the fixed Ammunition to suit them from Allen Town. this will save much trouble.
Altho it will be inconvenient to the Inhabitants of Burlington, Gloucester and Salem to remove their Stock back, I would still have you do it as effectually as possible, or the Enemy will certainly make a sweep of them one day or another. What are proper for Beef the Commissaries

will take off their hands and for the others I should think it would be in the power of every farmer to carry back some forrage for them.
I have nothing to do with the appointment of the Staff in the Militia more than of any other Officers, and therefore cannot interfere. I should suppose you had better yourself appoint persons who are suitable and get them confirmed by the Governor. I am &c.
